Case 1:19-cv-00248-LEK-RT Document 149 Filed 02/03/21 Page 1 of 23    PageID #:
                                   1672


                      UNITED STATES DISTRICT COURT

                            DISTRICT OF HAWAII


 HERMA BARBARA MEDINA REYNA,             CIV. NO. 19-00248 LEK-RT

                   Plaintiff,

       vs.

 PNC BANK, N.A.; ET AL.,

                   Defendants.


      ORDER: DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
        AND GRANTING IN PART AND DENYING IN PART DEFENDANTS’
              MOTIONS FOR JUDGMENT ON THE PLEADINGS OR,
               IN THE ALTERNATIVE FOR SUMMARY JUDGMENT

             Before the Court are: pro se Plaintiff Herma Barbara

Medina Reyna’s (“Reyna”) Motion for Summary Judgment (“Reyna’s

“Motion”), filed on September 9, 2020; Defendant PNC Bank,

National Association’s (“PNC”) Motion for Judgment on the

Pleadings or, in the Alternative, for Summary Judgment (“PNC

Motion”), filed on September 16, 2020; and Defendant Mortgage

Electronic Registration Systems, Inc.’s (“MERS”) Motion for

Judgment on the Pleadings or, in the Alternative, for Summary

Judgment (“MERS Motion”), filed on September 16, 2020.1              [Dkt.

nos. 115, 121, 123.]      On October 13, 2020, Reyna filed her

response to the PNC Motion (“Reyna’s PNC Response Memorandum”)


      1PNC and MERS will be referred to collectively as
“Defendants,” and the PNC Motion and the MERS Motion will be
referred to collectively as “Defendants’ Motions.”
Case 1:19-cv-00248-LEK-RT Document 149 Filed 02/03/21 Page 2 of 23   PageID #:
                                   1673


and her response to the MERS Motion (“Reyna’s MERS Response

Memorandum”).     [Dkt. nos. 127, 128.]      On October 30, 2020, PNC

filed its response to Reyna’s PNC Response Memorandum, and MERS

filed its response to Reyna’s MERS Response Memorandum on

November 6, 2020.     [Dkt. nos. 130, 133.]      The Court finds these

matters suitable for disposition without a hearing pursuant to

Rule LR7.1(c) of the Local Rules of Practice for the United

States District Court for the District of Hawaii (“Local

Rules”).

            For the reasons set forth below, Reyna’s Motion is

denied, and Defendants’ Motions are granted in part and denied

in part.    Defendants’ requests for judgment on the pleadings are

granted as to the portions of Reyna’s fraud claim based on what

Reyna identifies as the sixth and seventh acts of fraud, and

Defendants’ requests for judgment on the pleadings are denied as

to Reyna’s other claims because those claims have been

considered under the summary judgment standard.          Summary

judgment is granted in favor of Defendants as to all of Reyna’s

remaining claims against them.

                                BACKGROUND

            Reyna filed her original complaint in this case on

May 13, 2019.     [Dkt. no. 1.]    She filed an amended complaint on

June 12, 2019 (“First Amended Complaint”).          [Dkt. no. 35.]     PNC

and MERS filed a motion for judgment on the pleadings on

                                      2
Case 1:19-cv-00248-LEK-RT Document 149 Filed 02/03/21 Page 3 of 23    PageID #:
                                   1674


November 4, 2019 (“11/4/19 Motion”), and the motion was granted

in part and denied in part in a May 8, 2020 order (“5/8/20

Order”).      [Dkt. nos. 44, 71.2]    In response to the 5/8/20 Order,

Reyna filed her Second Amended Complaint for: (1) Fraud,

(2) Quiet Title, and (3) Slander of Title (“Second Amended

Complaint”) on June 3, 2020.         [Dkt. no. 75.]   The Second Amended

Complaint remains the operative pleading.

               This case relates to real property that Reyna

purchased in 2007 (“the Property”) and which PNC commenced a

foreclosure proceeding against in 2015.         [Id. at ¶¶ 8, 19.]

Reyna alleges Defendants committed multiple fraudulent acts

related to her mortgage loan, as well as during the foreclosure

proceedings and the instant case (“Count I”).          [Id. at pgs. 7-

12.]       Reyna asserts a quiet title claim against PNC, and she

seeks a declaratory judgment that she is the rightful owner of

the Property (“Count II”).       [Id. at pgs. 12-14.]      Reyna also

asserts PNC committed slander of title by wrongfully recording

invalid documents regarding the ownership of the Property

(“Count III”).      [Id. at pgs. 14-15.]     Count I corresponds to

Count II of the First Amended Complaint, which was construed as

a claim based on an alleged conspiracy to commit fraud.              [Second

Amended Complaint at ¶ 12; 5/8/20 Order at 15.]          Counts II and




       2   The 5/8/20 Order is also available at 2020 WL 2309248.
                                       3
Case 1:19-cv-00248-LEK-RT Document 149 Filed 02/03/21 Page 4 of 23   PageID #:
                                   1675


III correspond to Counts XII and XIII of the First Amended

Complaint.    [Second Amended Complaint at ¶¶ 35, 41.]

             On May 21, 2007, Reyna executed a $440,000 promissory

note in favor of lender Meridian Financial Network Inc. (“Note”

and “Meridian”).     [Concise statement of facts in supp. of PNC

Motion (“PNC CSOF”), filed 9/16/20 (dkt. no. 122), Decl. of

Thomas W. Morris (“Morris Decl.”) at ¶ 4.3]         To secure the Note,

Reyna executed a mortgage encumbering the Property in favor of

MERS, as the nominee for Meridian, its successors, and assigns

(“First Mortgage”).      The First Mortgage was recorded in the

State of Hawai`i Bureau of Conveyances (“BOC”) on May 30, 2007

as Document No. 2007-095712.       Id. at ¶ 6; see also PNC CSOF,

Decl. of Ryan B. Kasten (“Kasten Decl.”), Exh. 1 (certified copy

of the First Mortgage).      Reyna also executed another mortgage

encumbering the Property, in favor of MERS as nominee for

Meridian, its successors, and assigns, to secure a $83,250.00

indebtedness (“Second Mortgage”).         The Second Mortgage was




      3Thomas W. Morris is a PNC employee who, “[i]n the regular
performance of [his] job functions, [has] access to and [is]
familiar with the business records maintained by PNC for the
purpose of servicing mortgage loans, including the business
records created for and relating to the subject Loan.” [Morris
Decl. at ¶ 2.] He states that, although some of the records for
Reyna’s loan were created by a prior loan servicing entity,
those records “were integrated and boarded into PNC’s systems,
such that the prior servicer’s records concerning the Loan are
now part of PNC’s records.” [Id. at ¶ 3.]
                                      4
Case 1:19-cv-00248-LEK-RT Document 149 Filed 02/03/21 Page 5 of 23    PageID #:
                                   1676


recorded in the BOC on May 30, 2007 as Document No. 2007-095713.

[Kasten Decl., Exh. 3 (certified copy of the Second Mortgage).]

            MERS, as nominee for the lender and its successors and

assigns, executed an Assignment of Mortgage assigning Reyna’s

first loan to PNC (“Assignment”).         The Assignment was recorded

in the BOC on July 13, 2011 as Document No. 2011-109446.             [Id.,

Exh. 2 (certified copy of the Assignment).]

            MERS, as nominee for the lender and its successors and

assigns, executed a Corporate Assignment of Mortgage assigning

the Second Loan to Wilmington Trust, National Association, as

trustee under an agreement dated March 1, 2012 (“Wilmington”).

That assignment was recorded in the BOC on May 15, 2013 as

Document No. A-48831040.       [Id., Exh. 4 (certified copy of the

assignment).]     Wilmington subsequently assigned Reyna’s second

loan to Trinity Financial Services, LLC (“Trinity”).           That

assignment was prepared on October 17, 2014, but it was recorded

in the BOC on January 30, 2015 as Document No. AXXXXXXXX.             [Id.,

Exh. 5 (certified copy of the assignment).]          Trinity assigned

Reyna’s second loan to Capstone Funding Group, Inc.

(“Capstone”).     That assignment was prepared on September 19,

2014, but it was recorded in the BOC on January 30, 2015 as

Document No. AXXXXXXXX.      [Id., Exh. 6 (certified copy of the

assignment).]



                                      5
Case 1:19-cv-00248-LEK-RT Document 149 Filed 02/03/21 Page 6 of 23   PageID #:
                                   1677


               On April 29, 2015, PNC filed its Verified Complaint to

Foreclose Mortgage (“Foreclosure Complaint”) in PNC Bank

National Ass’n v. Reyna, et al., Civil No. XX-XXXXXXX(3), before

the State of Hawai`i Second Circuit Court (“Foreclosure

Action”).      [Id., Exh. 7 (Foreclosure Complaint).]       The

Foreclosure Action addressed the Note and the First Mortgage and

alleged PNC held both.      [Id. at ¶¶ 6-9.]     Wilmington, the holder

of the Second Mortgage at the time, was named as a defendant in

the Foreclosure Action.      [Id. at ¶ 3.]

               The state court issued its Findings of Fact and

Conclusions of Law (“Foreclosure Decision”) on July 20, 2017.

[Kasten Decl., Exh. 9.]      It included an order granting summary

judgment in favor of PNC and ordering an interlocutory decree of

foreclosure.      [Id. at PageID #: 1196-1200.]      The state court

also entered a judgment (“Foreclosure Judgment”) on July 20,

2017.       [Kasten Decl., Exh. 10.]   Reyna initiated an appeal from

the Foreclosure Judgment, but the Hawai`i Intermediate Court of

Appeals (“ICA”) dismissed the appeal for lack of appellate

jurisdiction because Reyna’s notice of appeal was untimely.

[Id., Exh. 12 (order issued by the ICA on June 21, 2018).4]

               The crux of the instant case is that Reyna contends

Defendants had no interest in the Property when PNC initiated


        4
       The ICA’s dismissal order is also available at 2018 WL
3062466.
                                       6
Case 1:19-cv-00248-LEK-RT Document 149 Filed 02/03/21 Page 7 of 23   PageID #:
                                   1678


the Foreclosure Action.      She asserts PNC cannot prove it had a

valid interest in the Property because it did not, and does not,

have the original Note.      In support of her position, Reyna

presents a partial copy of a May 2007 letter to 1National City

Mortgage, that purports to transmit Reyna’s Note “and related

collateral documents.”      [Separate and concise statement of facts

in supp. of Reyna’s Motion (“Reyna’s CSOF”), filed 9/9/20 (dkt.

no. 116), Exh. A.]      However, Exhibit A is only a one-page

document, and it appears that there was at least one more page

to the letter.     Reyna also submits a discovery response by PNC

stating:

            PNC objects to this request on the grounds that
            it is vague and ambiguous as it fails to define
            or explain the terms “chain of title”, “verified
            by MERS” and “tracking system”, argumentative,
            confusing, unduly burdensome, and seeks
            information that is neither relevant to this
            action nor reasonably calculated to lead to the
            discovery of admissible evidence.

            Without waiving the foregoing objections, and
            based on its understanding of the request, PNC
            responds that it does not have an “Original Chain
            of title with dates and documents verified by
            MERS”.

[Id.,
 ---
      Exh. G (handwritten emphases omitted).]          In addition,

Reyna submits a partial version of a letter addressed to her

from PNC Mortgage, notifying her that the servicing of her

mortgage loan was being transferred from PNC Mortgage to BSI

Financial Services, effective with her May 1, 2012 payment.


                                      7
Case 1:19-cv-00248-LEK-RT Document 149 Filed 02/03/21 Page 8 of 23   PageID #:
                                   1679


[Id., Exh. C.]     Reyna also submits a December 4, 2014 letter to

Reyna from Trinity stating that it was transferring the

servicing of her loan to Capstone.        [Id., Exh. D at PageID

#: 1025.]    Reyna’s Exhibit D includes an Allonge to the Note,

which identifies Reyna as the borrower, and the loan amount as

$83,250.00.    [Id. at PageID #: 1026.]       In other words, Exhibit D

relates to Reyna’s second loan.

            Reyna’s Motion argues that, based on the evidence in

the record, she is entitled summary judgment as to all of the

claims in the Second Amended Complaint.         The PNC Motion argues

PNC is entitled to judgment on the pleadings, or in the

alternative summary judgment, as to: 1) Count I, because the

collateral estoppel, i.e. res judicata, doctrine precludes Reyna

from relitigating the issues of whether PNC is the current

mortgagee and holder of the Note and because Count I is not pled

with particularity; 2) Count II, because it is insufficiently

pled and because Reyna’s quiet title claim should have been pled

as a compulsory counterclaim in the Foreclosure Action; and

3) Count III, because Reyna failed to cure the defects

identified in the 5/8/20 Order.        The MERS Motion seeks judgment

on the pleadings, or in the alternative summary judgment, in its

favor as to Count I because: a) Reyna lacks standing to

challenge the Assignment; b) MERS had the authority to enter



                                      8
Case 1:19-cv-00248-LEK-RT Document 149 Filed 02/03/21 Page 9 of 23   PageID #:
                                   1680


into the Assignment; c) Reyna’s fraud claim is insufficiently

pled; and d) the claim is time-barred.

                                DISCUSSION

I.     Judgment on the Pleadings

            In light of the amount of time that this case has been

pending, and the fact that Reyna has moved for summary judgment,

this Court declines to consider the majority of Defendants’

requests for judgment on the pleadings.         Their requests will be

only considered as to two of the alleged instances of fraud

included within Count I - the “Sixth Act of Fraud” and the

“Seventh Act of Fraud.”      [Second Amended Complaint at pgs. 11-

12.]   Except for Defendants’ arguments as to those portions of

Count I, all of the parties’ arguments will be addressed under

the summary judgment standard.

            The “Sixth Act of Fraud” argues Defendants, through

their counsel, made fraudulent statements in the 11/4/19 Motion.

[Id. at pg. 11.]     Reyna’s allegations do not present a

conspiracy to commit fraud claim.         See 5/8/20 Order at 15-16

(describing the elements of a civil conspiracy claim under

Hawai`i law).     Rather, Reyna disagrees with, and seeks to

challenge, this Court’s rulings on the 11/4/19 Motion in the

5/8/20 Order.     Reyna’s arguments must be raised in an

appropriate appeal; they do not state a plausible claim for

conspiracy to commit fraud.       See id. at 5-7 (describing the

                                      9
Case 1:19-cv-00248-LEK-RT Document 149 Filed 02/03/21 Page 10 of 23   PageID #:
                                    1681


 legal standards applicable to a motion for judgment on the

 pleadings).    Defendants are therefore entitled to judgment on

 the pleadings as to the portion of Count I based on the “Sixth

 Act of Fraud.”    That portion of Count I is dismissed, and the

 dismissal is with prejudice because it is absolutely clear that

 Reyna cannot cure the deficiency in that portion of Count I by

 amendment.    See id. at 9 (citing Weilburg v. Shapiro, 488 F.3d

 1202, 1205 (9th Cir. 2007)).

              The “Seventh Act of Fraud” is based upon various

 events that have occurred in the Foreclosure Action since the

 filing of the Foreclosure Judgment.        [Second Amended Complaint

 at pgs. 11-12.]     Based upon the allegations in the Second

 Amended Complaint and this Court’s judicial notice of the post-

 Foreclosure Judgment proceedings in the Foreclosure Action, the

 events described in the “Seventh Act of Fraud” occurred in on-

 going state court proceedings.       See generally 5/8/20 Order at 6-

 7 (discussing when consideration of materials beyond the

 complaint does not require the conversion of a motion for

 judgment on the pleadings to a motion for summary judgment); see

 also infra Discussion Section II.A (discussing the bifurcated

 nature of foreclosure cases).       Thus, the Rooker-Feldman doctrine5


       5The Rooker-Feldman doctrine was established by the United
 States Supreme Court in Rooker v. Fidelity Trust Co., 263 U.S.
 413 (1923), and D.C. Court of Appeals v. Feldman, 460 U.S. 462
 (1983).
                                      10
Case 1:19-cv-00248-LEK-RT Document 149 Filed 02/03/21 Page 11 of 23   PageID #:
                                    1682


 does not apply to the allegations in the “Seventh Act of Fraud”

 because there is no final court judgment in the portion of the

 Foreclosure Action described therein.         See 5/8/20 Order at 10

 (“Under Rooker–Feldman, a federal district court does not have

 subject matter jurisdiction to hear a direct appeal from the

 final judgment of a state court.” (quoting Noel v. Hall, 341

 F.3d 1148, 1154–55 (9th Cir. 2003)).         However, because

 considering Reyna’s allegations in the portion of Count I based

 on the Seventh Act of Fraud would implicate the ongoing

 proceedings in the Foreclosure Action, this Court declines to

 exercise jurisdiction over that portion of Count I pursuant to

 the Younger abstention doctrine.          See Morelli v. Hyman, Civ.

 No. 19-00088 JMS-WRP, 2020 WL 252986, at *4 (D. Hawai`i Jan. 16,

 2020) (stating that, “under Younger [v. Harris, 401 U.S. 37, 43-

 44 (1971)], ‘[a] federal court may abstain’ from exercising

 jurisdiction over claims that implicate ongoing state

 proceedings” (quoting Herrera v. City of Palmdale, 918 F.3d

 1037, 1043 (9th Cir. 2019))).       Defendants’ Motions are granted,

 insofar as the portion of Count I based on the Seventh Act of

 Fraud is dismissed, and the dismissal is with prejudice because

 it is absolutely clear that Reyna cannot cure the deficiency in

 that portion of Count I by amendment.

            To the extent that Defendants’ Motions seek judgment

 on the pleadings, the motions are denied as to the remaining

                                      11
Case 1:19-cv-00248-LEK-RT Document 149 Filed 02/03/21 Page 12 of 23   PageID #:
                                    1683


 portions of Count I and as to Counts II and III.          This Court

 will not consider Defendants’ arguments regarding the

 sufficiency of the allegations in support of those claims or

 Defendants’ arguments regarding Reyna’s compliance with the

 5/8/20 Order as to those claims.6

 II.   Res Judicata Effect of the Foreclosure Judgment

            This Court turns first to PNC’s argument that the

 Foreclosure Judgment is entitled to res judicata effect.

                 “Res judicata, or claim preclusion,
            prohibits lawsuits on ‘any claims that were
            raised or could have been raised’ in a prior
            action.” Stewart v. U.S. Bankcorp, 297 F.3d 953,
            956 (9th Cir. 2002) (quoting Owens v. Kaiser
            Found. Health Plan, Inc., 244 F.3d 708, 713 (9th
            Cir. 2001)). To determine the preclusive effect
            of a state court judgment, the court must look to
            Hawaii law, but federal law governs the
            preclusive effect of a federal court judgment.
            See Migra v. Warren City Sch. Dist. Bd. of Educ.,
            465 U.S. 75, 81 (1984) (explaining that “federal
            courts may look to common law or to the policies
            supporting res judicata . . . in assessing the
            preclusive effect of decisions of other federal
            courts,” but must determine the preclusive effect
            of a state court judgment based on the law of
            that state). Under Hawaii law, claim preclusion
            applies where there is (1) a final judgment on
            the merits, (2) both parties are the same or in
            privity with the parties in the original suit,
            and (3) the claim decided in the original suit is
            the same as the one presented in the current
            action. See Dela Cruz [v. McManaman, Civ.
            No. 11-00747 JMS/RLP], 2012 WL 4472260, at *4


       6The Court notes that Reyna attempted to cure the defects
 in the First Amended Complaint that were addressed in the 5/8/20
 Order by including additional allegations in the Second Amended
 Complaint. See, e.g., Second Amended Complaint at pgs. 7-12.
                                      12
Case 1:19-cv-00248-LEK-RT Document 149 Filed 02/03/21 Page 13 of 23   PageID #:
                                    1684


            [(D. Hawai`i Sept. 26, 2012)] (citing Bremer v.
            Weeks, 104 Haw. 43, 53, 85 P.3d 150, 160 (2004)).

 Dela Cruz v. Child Welfare Servs., Civ. No. 16-00669 JMS-KSC,

 2017 WL 778074, at *3 (D. Hawai`i Feb. 28, 2017) (emphasis and

 some alterations in Dela Cruz).       To that end, pursuant to

 Hawai`i law,

            [t]he judgment of a court of competent
            jurisdiction is a bar to a new action in any
            court between the same parties or their privies
            concerning the same subject matter, and precludes
            the relitigation, not only of the issues which
            were actually litigated in the first action, but
            also all grounds of claim and defense which might
            have been properly litigated in the first action
            but were not litigated or decided.

 Bush v. Watson, 81 Hawai`i 474, 479–480, 918 P.2d 1130, 1135–

 1136 (1996) (quoting Morneau v. Stark Enters., Ltd., 56 Haw.

 420, 422–423, 539 P.2d 472, 474–475 (1975)); see also Dannenberg

 v. State, 139 Hawai`i 39, 59, 383 P.3d 1177, 1197 (2016).

       A.   Final Judgment on the Merits

            “For res judicata to apply, the prior action must have

 resulted in a final decision on the merits.”         Spinney v.

 Greenwich Cap. Fin. Prods., Inc., No. Civ. 05-00747 ACK/KSC,

 2006 WL 1207400, at *8 (D. Hawai`i May 3, 2006) (some citations

 omitted) (citing Bush, 81 Haw. at 480).         A summary judgment

 ruling is a final decision on the merits for purposes of the res

 judicata analysis.     Pedrina v. Chun, 906 F. Supp. 1377, 1401 (D.

 Hawai`i 1995) (citing Hall v. State, 7 Haw. App. 274, 283, 756


                                      13
Case 1:19-cv-00248-LEK-RT Document 149 Filed 02/03/21 Page 14 of 23    PageID #:
                                    1685


 P.2d 1048, 1054 (1988)), aff’d, 97 F.3d 1296 (9th Cir. 1996),

 cert. denied sub nom., 520 U.S. 1268 (1997).         “Under Hawaii law,

 a judgment is final for purposes of res judicata where the time

 to appeal has expired without an appeal being taken.”           Id. at

 1401–02 (citing Glover v. Fong, 42 Haw. 560 (1958)).

            The Foreclosure Judgment was entered pursuant to the

 Foreclosure Decision.      [Kasten Decl., Exh. 9 (Foreclosure

 Decision), Exh. 10 (Foreclosure Judgment).]         The state court

 issued the Foreclosure Decision after a hearing on PNC’s Motion

 for Summary Judgment and for Interlocutory Decree of

 Foreclosure.    [Kasten Decl., Exh. 9 at PageID #: 1192.]            The

 state court: ruled that Reyna was in default under the Note and

 First Mortgage; ruled that PNC was the holder of the Note and

 First Mortgage; foreclosed upon the First Mortgage, as requested

 by PNC; and order that the Property be sold at a public auction.

 [Id. at PageID #: 1196.]

            The fact that the proceedings in the Foreclosure

 Action continued after the issuance of the Foreclosure Judgment

 does not mean the Foreclosure Judgment is not a final decision

 on the merits for purposes of res judicata.         See generally

 Kasten Decl., Exh. 18 (docket sheet for the Foreclosure Action

 through 9/5/20).     “‘[M]ortgage foreclosure proceedings may be

 treated as analogous to two separate proceedings for res

 judicata purposes’ because of their ‘bifurcated nature[.]’”

                                      14
Case 1:19-cv-00248-LEK-RT Document 149 Filed 02/03/21 Page 15 of 23   PageID #:
                                    1686


 PennyMac Corp. v. Godinez, 148 Hawai`i 323, 330, 474 P.3d 264,

 271 (2020) (emphasis and some alterations in Godinez) (quoting

 Mortg. Elec. Registration Sys., Inc. v. Wise, 130 Hawai`i 17,

 16, 304 P.3d 1192, 1198 (2013)).          Further, the Hawai`i Supreme

 Court

            has explained that a judgment of foreclosure
            “finally determines the merits of the
            controversy.” MDG Supply, Inc. v. Diversified
            Investments, Inc., 51 Haw. 375, 380, 463 P.2d
            525, 528 (1969) (internal citations omitted).
            Subsequent proceedings “are simply incidents to
            its enforcement.” Id. (internal citations
            omitted.) Thus, “foreclosure cases are
            bifurcated into two separately appealable parts:
            (1) the decree of foreclosure and the order of
            sale, if the order of sale is incorporated within
            the decree, and (2) all other orders.” [Sec.
            Pac. Mortg. Corp. v.] Miller, 71 Haw. [65,] 70,
            783 P.2d [855,] 858 [(1989)]. It is evident that
            orders confirming sale are separately appealable
            from the decree of foreclosure, and therefore
            fall within the second part of the bifurcated
            proceedings. See id. (treating an appeal from an
            order confirming sale and for deficiency judgment
            as separate from an appeal from the foreclosure
            judgment); see also Eastern Savings Bank, FSB v.
            Esteban, 129 Hawai`i 154, 296 P.3d 1062 (2013)
            (treating an appeal from the judgment confirming
            the foreclosure sale as a separate matter from
            the judgment of foreclosure).

 Wise, 130 Hawai`i at 16, 304 P.3d at 1197.

            Thus, the Foreclosure Judgment was appealable.            Reyna

 filed an appeal from the Foreclosure Judgment, but the appeal

 was dismissed because the notice of appeal was untimely.

 [Kasten Decl., Exh. 12 (6/21/18 ICA order).]         Reyna did not file

 an application for a writ of certiorari to the Hawai`i Supreme

                                      15
Case 1:19-cv-00248-LEK-RT Document 149 Filed 02/03/21 Page 16 of 23   PageID #:
                                    1687


 Court to seek review of the ICA’s dismissal order.          See Haw. R.

 App. P. 40.1(a)(1) (stating an application must be filed within

 thirty days of the ICA’s dismissal order).         The Foreclosure

 Judgment is therefore a final decision on the merits for

 purposes of res judicata.

       B.   Same Parties

            Reyna and PNC were parties to the Foreclosure Action.

 See Kasten Decl., Exh. 10 (Foreclosure Judgment).

            As this district court has explained:

                 Claim preclusion requires that the parties
            to the second action are the same as, or in
            privity with, the parties to the first action.
            [Matter of Herbert M. Dowsett Tr.], 7 Haw. App.
            [640,] 646, 791 P.2d 398[, 402 (1990)]. Whether
            sufficient privity exists to bind a nonparty to a
            judgment is determined under the circumstances in
            each case as it arises. Id. Under Hawaii law,
            “the concept of privity has moved from the
            conventional and narrowly defined meaning of
            ‘mutual or successive relationship[s] to the same
            rights of property’ to ‘merely a word used to say
            that the relationship between the one who is a
            party of record and another is close enough to
            include that other within the res adjudicata.’”
            Id. The party asserting claim preclusion must
            demonstrate that the interests of the nonparty
            were adequately represented and that the
            nonparty’s rights were afforded proper protection
            in the prior action. Id.

 Pedrina, 906 F. Supp. at 1399 (some alterations in Pedrina).

 PNC obtained its interest in Reyna’s Mortgage from MERS, as the

 nominee for the original lender, Meridian, and Meridian’s

 successors and assigns.      See Kasten Decl., Exh. 1 (Mortgage) at


                                      16
Case 1:19-cv-00248-LEK-RT Document 149 Filed 02/03/21 Page 17 of 23   PageID #:
                                    1688


 1-2; id., Exh. 2 (Assignment).       Thus, PNC and MERS are in

 privity because of their successive relationship to the same

 property rights.     The instant action involves the same parties

 as the Foreclosure Action.

       C.   Same Claims

       As this district court has previously explained:

                 The Hawaii courts follow the Second
            Restatement’s transactional view of “same claim”
            for purposes of claim preclusion. Kauhane v.
            Acutron Company, Inc., 71 Haw. 458, 464, 795 P.2d
            276 (1990). Accordingly, to determine whether a
            litigant is asserting the “same claim” in a
            second action, Hawaii courts look to whether the
            claim arises out of the same transaction or the
            same series of connected transactions out of
            which the first action arose. Id.; Restatement
            (Second) of Judgments § 24 (1982) [hereinafter
            “Restatement § 24”]. The claim extinguished by
            an action “includes all rights of the plaintiff
            to remedies against the defendant with respect to
            all or any part of the transaction, or series of
            connected transactions.” Restatement § 24. This
            inquiry is made based on the facts of the
            transaction and does not depend on the number of
            substantive theories, or variant forms of relief
            flowing from those theories, that may have been
            available to the plaintiff; the number of primary
            rights that may have been invaded; or the
            variations in the evidence needed to support the
            theories or rights. Id. at 463 n.6, 795 P.2d
            276; Restatement § 24 comment at 197.

            ¶    Accordingly, a plaintiff cannot avoid the
            bar of claim preclusion merely by alleging
            conduct that was not alleged in his prior action
            or by pleading a new legal theory. McClain v.
            Apodaca, 793 F.2d 1031, 1034 (9th Cir. 1986).
            All claims arising from a single injury must be
            raised in a single action or they will be barred
            by res judicata. Silver v. Queen’s Hospital, 63
            Haw. 430, 437, 629 P.2d 1116 (1981). This is

                                      17
Case 1:19-cv-00248-LEK-RT Document 149 Filed 02/03/21 Page 18 of 23   PageID #:
                                    1689


            true even where some of the claims arise under
            state law and some arise under federal law. Id.
            (actions under federal civil rights act and state
            conspiracy and antitrust law arising from a
            single injury should be raised in a single
            action). . . .

 Pedrina, 906 F. Supp. at 1400-01.

            The 11/4/19 Motion, which was filed jointly by

 Defendants, argued that: pursuant to the Rooker-Feldman

 doctrine, this Court lacked jurisdiction over all of Reyna’s

 claims in the First Amended Complaint; and all of those claims

 were also bared by the res judicata doctrine.          [Mem. in Supp. of

 11/4/19 Motion at 7-14.]      In the 5/8/20 Order, this Court

 dismissed some of Reyna’s claims with prejudice, pursuant to the

 Rooker-Feldman doctrine, because those claims “essentially

 [sought] to undo the Foreclosure Decision (that is, to reverse

 the Foreclosure Judgment entered in the Foreclosure Action).”

 [5/8/20 Order at 11-12.]      This Court also noted that dismissal

 of those claims with prejudice was warranted based on the res

 judicata doctrine for the same reasons that the Rooker-Feldman

 doctrine applied.     [Id. at 13.]    However, as to the claims in

 the First Amended Complaint that correspond to Counts I, II, and

 III of the Second Amended Complaint, this Court ruled that

 dismissal was not warranted under either the Rooker-Feldman

 doctrine or the res judicata doctrine because they did not

 appear to “directly challenge the Foreclosure Judgment and, and


                                      18
Case 1:19-cv-00248-LEK-RT Document 149 Filed 02/03/21 Page 19 of 23   PageID #:
                                    1690


 although related to, they [we]re not inextricably intertwined

 with the issues in the Foreclosure Action[.]”          [Id. at 12-13

 (internal quotation marks omitted).]        The fraud claim (which was

 Count II of the First Amended Complaint), the quiet title claim

 (which was Count XII), and the slander of title claim (which was

 Count XIII) were dismissed, without prejudice, for failure to

 state a claim for reasons apart from the Rooker-Feldman doctrine

 or the res judicata doctrine.       [Id. at 15-17, 24-27.]

            However, the allegations that Reyna added in Count I

 of the Second Amended Complaint, as compared to Count II of the

 First Amended Complaint, show that the claim does in fact seek

 to undo the Foreclosure Decision.         “The First Act of Fraud”

 challenges the transfer of Reyna’s Note; [Second Amended

 Complaint at pgs. 7-8;] “[t]he Second Act of Fraud” challenges

 the filing of the Assignment with the BOC in 2011; [id. at

 pg. 8;] “[t]he Third Act of Fraud” and the first of two acts

 identified as “[t]he Fifth Act of Fraud” challenge PNC’s

 initiation of the Foreclosure Action without clear proof of

 title; [id. at pgs. 8-9;] “[t]he Fourth Act of Fraud” challenges

 the filing of an affidavit by Judelene Nazareno in the

 Foreclosure Action;7 [id. at pg. 8;] and the second of the two




       7PNC filed Ms. Nazareno’s affidavit on July 9, 2015 in the
 Foreclosure Action. It addressed the service of the Foreclosure
                                              (. . . continued)
                                      19
Case 1:19-cv-00248-LEK-RT Document 149 Filed 02/03/21 Page 20 of 23   PageID #:
                                    1691


 acts identified as “[t]he Fifth Act of Fraud” challenges whether

 Reyna was in default on the Note and First Mortgage, [id. at

 pgs. 9-10].    The additional allegations that Reyna included in

 paragraph 29 of the Second Amended Complaint address the actions

 of PNC’s attorneys related to the loan assignment and

 foreclosure process.     Even viewing the record in the light most

 favorable to Reyna as the non-moving party responding to

 Defendants’ Motions,8 Reyna seeks to undo the Foreclosure

 Decision.    Thus, the remaining portions of Count I assert the

 same claims as the claims that were asserted in the Foreclosure

 Action.

             Counts II and III incorporate all of the allegations

 in the preceding paragraphs of the Second Amended Complaint.

 [Id. at ¶¶ 35, 41.]     Thus, Counts II and III are also based upon

 the allegations in Count I that seek to undo the Foreclosure

 Decision.    Further, similar to a wrongful foreclosure claim,

 Reyna’s quiet title claim and her slander of title claim, both

 of which are based upon Reyna’s assertion that PNC did not have

 a right to foreclose, could have been brought in the Foreclosure




 Complaint by certified mail on Wilmington.         [Kasten Decl.,
 Exh. 14.]

       8When a district court rules on a motion for summary
 judgment, the record must be viewed in the light most favorable
 to the nonmoving party. Crowley v. Bannister, 734 F.3d 967, 976
 (9th Cir. 2013).
                                      20
Case 1:19-cv-00248-LEK-RT Document 149 Filed 02/03/21 Page 21 of 23   PageID #:
                                    1692


 Action as counterclaims.      Cf. Bank of Am., N.A. v. Reyes-Toledo,

 143 Hawai`i 249, 264, 428 P.3d 761, 776 (2018) (“a mortgagor

 should be able to assert a counterclaim for wrongful foreclosure

 based on the underlying facts of the pending foreclosure case”).

 Counts II and III therefore assert the same claims as the claims

 that were, or could have been, asserted in the Foreclosure

 Action.

            D.    Ruling

            All three res judicata requirements are met with

 regard to all of Reyna’s remaining claims against PNC and her

 only claim against MERS.9      Thus, the res judicata doctrine

 precludes Reyna from litigating the claims that she is

 attempting to pursue in this case.        There are no genuine issues

 of material fact for trial, and Defendants are entitled to

 judgment as a matter of law as to all of Reyna’s remaining

 claims against them.      See Fed. R. Civ. P. 56(a) (“The court

 shall grant summary judgment if the movant shows that there is

 no genuine dispute as to any material fact and the movant is

 entitled to judgment as a matter of law.”).         Summary judgment is

 therefore granted in favor of PNC and MERS as to all of Reyna’s

 remaining claims in this case.


       9Although MERS did not raise the res judicata doctrine in
 its motion, this Court, in its discretion, has considered the
 res judicata effect of the Foreclosure Judgment on Reyna’s
 claims against MERS.
                                      21
Case 1:19-cv-00248-LEK-RT Document 149 Filed 02/03/21 Page 22 of 23   PageID #:
                                    1693


            In light of the ruling regarding the res judicata

 effect of the Foreclosure Judgment, it is not necessary to

 address the remaining arguments in the PNC Motion and the MERS

 Motion.   Further, because there are no remaining claims in this

 case, Reyna’s Motion is denied.

                                 CONCLUSION

            For the foregoing reasons: Reyna’s Motion for Summary

 Judgment, filed September 9, 2020, is DENIED; PNC’s Motion for

 Judgment on the Pleadings or, in the Alternative, for Summary

 Judgment, filed September 16, 2020, is GRANTED IN PART AND

 DENIED IN PART; and MERS’s Motion for Judgment on the Pleadings

 or, in the Alternative, for Summary Judgment, filed

 September 16, 2020, is GRANTED IN PART AND DENIED IN PART.

 Specifically,

 -Defendants’ Motions are granted, insofar as judgment on the
      pleadings is granted in favor of Defendants as to the
      portions of Count I based upon the alleged sixth and
      seventh acts of fraud; those portions of Count I are
      DISMISSED WITH PREJUDICE;

 -Defendants’ Motions are denied, insofar as they seek judgment
      on the pleadings as to Reyna’s other claims;

 -the PNC Motion is granted, insofar as summary judgment is
      granted in favor of PNC as to all of Reyna’s remaining
      claims against PNC, because Reyna is precluded from
      litigating those claims based on the res judicata doctrine;
      and

 -the MERS Motion is granted, although on another ground than
      what was raised in the MERS Motion, because summary
      judgment is granted in favor of MERS as to Reyna’s


                                      22
Case 1:19-cv-00248-LEK-RT Document 149 Filed 02/03/21 Page 23 of 23          PageID #:
                                    1694


       remaining claim against MERS, based on the res judicata
       doctrine.

 There being no remaining claims in this case, the Clerk’s Office

 is DIRECTED to enter judgment in favor of Defendants as to all

 of Reyna’s claims in her Second Amended Complaint for:

 (1) Fraud, (2) Quiet Title, and (3) Slander of Title, filed

 June 3, 2020.    Judgment shall be entered on February 18, 2021,

 unless Reyna files a timely motion for reconsideration of this

 Order.

            IT IS SO ORDERED.

            DATED AT HONOLULU, HAWAII, February 3, 2021.


                                                    Isl Leslie E. Koba ashi
                                                    Leslie E. Kobayashi
                                                    United States District Judge




 HERMA BARBARA MEDINA REYNA VS. PNC BANK, N.A., ET AL; CV 19-
 00248 LEK-RT; ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY
 JUDGMENT AND GRANTING IN PART AND DENYING IN PART DEFENDANTS’
 MOTIONS FOR JUDGMENT ON THE PLEADINGS OR, IN THE ALTERNATIVE FOR
 SUMMARY JUDGMENT




                                      23
